ORDER
The Court on January 18, 2007, having ordered PATRICK N. PERONE of MANAHAWKIN, who was admitted to the bar of this State in 1992, to comply with the determination of the District IIIA Fee Arbitration Committee in Docket No. IIIA-06-019F by refunding the sum of $3,250 to respondent’s client and to pay a sanction of $500 to the Disciplinary Oversight Committee;
And the Court having ordered that respondent’s failure to comply with the terms of the Order by January 26, 2007, would result in respondent being temporarily suspended from practice without further notice;
*301And respondent having refunded the sum of $3,250 to his client and having failed to pay the sanction to the Disciplinary Oversight Committee on or before January 26,2007;
And good cause appearing;
It is ORDERED that PATRICK N. PERONE of MANAHAW-
KIN is temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.